                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
CHE BLAKE SOSA,                     )
            Plaintiff               )
                                    )
v.                                  )
                                    )             Civil Action No. 1:18-CV-12223-NMG
MASSACHUSETTS DEPARTMENT OF )
            CORRECTION, et al.,     )
            Defendant               )
____________________________________)


                            PLAINTIFF’S NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, Che Blake Sosa, in the above named case, hereby

appeals to the United States Court of Appeals for the First Circuit from the following:

       1. Memorandum and Order (ECF 92) Denying Plaintiff’s Motion for Preliminary

           Injunction.



                                                     Respectfully Submitted,
                                                     CHE BLAKE SOSA
                                                     By His Attorneys,

                                                     /s/ Jeffrey Wiesner
                                                     Jeffrey Wiesner, BBO No. 655814
                                                     Jennifer McKinnon, BBO No. 657758
                                                     Wiesner McKinnon LLP
                                                     90 Canal Street
                                                     Boston, MA 02114
                                                     Tel.: (617) 303-3940
October 30, 2020                                     Fax: (617) 507-7976
                                                     Email: jwiesner@jwjmlaw.com
                                                     Email: jmckinnon@jwjmlaw.com
